DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 11/01/2021. 
3.	Status of the claims:
	•	Claims 16-18, 20-22, 23, and 27 have been amended.
•	Claims 16-18, 20-23, and 26-27 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 11/01/2021 with respect to amended claims 15 and 27 have been fully considered but are moot in view of the new ground(s) of rejection.
5.    	In response to applicant’s remarks/arguments filed on 08/20/2018 regarding amended claims 15 and 27, the Examiner acknowledges that Charbit does not disclose the amended part “wherein the second control information includes a NDI (New Data Indicator) and a RV (redundancy version)” as recited in claim 15 and 27. However, the system of Marinier et al. (US 20160183276 A1) cures this deficiency.

6.	On page 2 of applicant arguments, the applicant argues that Charbit does not discloses newly recited limitation “receiving the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH”, as recited in amended claims 15 and 27.
7.	In response to applicant’s arguments, the examiner respectfully agrees. However, the system of Marinier et al. (US 20160183276 A1) cures this deficiency. 
Please see the rejection below.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 15-16, 18, 20, 23, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 20120106517 A1) in view of Marinier et al. (US 20160183276 A1).

Regarding claim 15, Charbit discloses a method of receiving a sidelink signal by a user equipment (UE) in a wireless communication system, comprising: 
receiving first control information (Charbit, para. 40: As the pair head, the UE 102a receives a resource allocation from the group head, UE 101a, on behalf of the device pair 102 for D2D communications) including time resource information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel) (para 44: The first timeslot is predetermined as a Tx for the device pair head UE 102a to indicate on D2D PDCCH the modulation coding scheme (MCS), HARQ parameters, MIMO configuration, and timeslot configuration information used by the UEs 102a and 102b in device pair 102 for the current frame. The device pair head 102a may also transmit the D2D physical downlink shared channel (PDSCH) on the first timeslot); and 
receiving the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH  (Charbit, para. 40: As the D2D session progresses, the device pair head receives resource allocation requests (e.g., requests to change the Tx/Rx switching point) from the other UE 102b within the device pair 102 (step 245) in a designated Tx timeslot in the current frame. Para 41: the resource allocation request can be signalled using piggyback information) based on the first control information (para 52: For timeslot configuration 705, the UE 101b has sent a piggyback relative request using a bit value of -1 to indicate the need for one less timeslot).
Although Charbit discloses first control information including time resource information (para. 44), but Charbit does not appear to explicitly teach first control information including time and frequency resource information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel); and receiving the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH based on the first information, wherein the second control information includes a NDI (New Data Indicator) and a RV (redundancy version).
	However, Marinier teaches first control information including time and frequency resource information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Marinier, para 81: The set of D2D data communications resources may include one or more of a set of PRBs, a set of subframes, a set of transmission patterns (e.g., in time, frequency or time and frequency), or a scheduling period duration. para 322:The WTRU may receive a D2D configuration by reading a configuration message received from another device, for example via a D2D communication using D2D PUSCH or via a control channel such as the PD2DSCH (the Physical D2D Synchronization Channel); and receiving the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH based on the first information (According to BRI, Sidelink is defined as a special kind of communication mechanism between device and device without going through eNB or AP. There is no further limitations or other definition in the specification of the instant application. Having said that, Marinier, para. 322: discloses that the WTRU may receive a configuration message from another device via D2D communication (e.g. sidelink) using D2D PUSCH which is a physical sidelink shared channel. Moreover, paragraph 322 further discloses that such information is received via a control channel such as PD2DSCH (physical D2D synchronization channel) which is a physical sidelink control channel), wherein the second control information includes a NDI (New Data Indicator) and a RV (redundancy version) (Marinier, para. 127: which recites the control information includes a redundancy version, a retransmission sequence number, a new data indicator).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit with the 

Regarding claim 16, Charbit, as modified by Marinier, discloses the method of claim 1, however Marinier further discloses wherein the NDI and the RV are piggybacked into the PSSCH when the NDI or the RV included in the second control information change within a preconfigured period (Marinier, para. 127, 293: The WTRU may flush the HARQ memory and/or assume that the data being received is new data (e.g., assume that for one or more new HARQ processes the WTRU has received a new data indicator) at the beginning of the D2D scheduling period, or when it starts receiving for a new D2D scheduling period. The WTRU may be configured to determine that the SA received is not the first SA of the D2D scheduling period. In such a scenario, the WTRU may determine the TP resources (or T-RPTs) and shift the pattern according to a predetermined position in the D2D scheduling period (e.g., according to the determine D2D frame number), and attempt to decode the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit with the teaching of Marinier to change within a preconfigured period when the NDI included in the second control information change within a preconfigured period as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

Regarding claim 18, Charbit discloses the method of claim 1, wherein when a first MAC PDU and a second MAC PDU are received on the data channel PSSCH, a number of transmissions piggybacked to the first MAC PDU indicates the number of transmissions of the second MAC PDU (Charbit para. 41: Similarly, an absolute request for a specific number of timeslots may also be signalled using piggyback information (e.g., N bits where N=log 2(TotalTxRxSlotNum) and TotalTxRxSlotNum represents the total number of timeslots available for transmitting and receiving).

Regarding claim 20, Charbit, as modified by Marinier, discloses the method of claim 18, however marinier further discloses wherein the number of transmissions is obtained based on a cyclic redundancy check (CRC) of the PSSCH (Marinier, para. 121: Prior to encoding, a cyclic redundancy check (CRC) may be appended to the concatenated set of fields to increase reliability. The CRC may be masked with a bit field associated to the transmitter (e.g., a user ID or a service ID). The encoded bits may be punctured (or rate-matched) to fit the bits within a number of modulation symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit with the teaching of Marinier to include into the teaching of Charbit the features of the number of transmissions is obtained based on a cyclic redundancy check (CRC) of the PSSCH as 

Regarding claim 27, Charbit discloses a user equipment (UE) receiving a sidelink signal in a wireless communication system, the UE comprising: a receiver (Fig. 10: receivers 1007); and a processor (Fig. 100: processor 1017), wherein the processor is configured to: control the receiver to receive first control information (Charbit, para. 40: As the pair head, the UE 102a receives a resource allocation from the group head, UE 101a, on behalf of the device pair 102 for D2D communications) including time resource information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel) (para 44: The first timeslot is predetermined as a Tx for the device pair head UE 102a to indicate on D2D PDCCH the modulation coding scheme (MCS), HARQ parameters, MIMO configuration, and timeslot configuration information used by the UEs 102a and 102b in device pair 102 for the current frame. The device pair head 102a may also transmit the D2D physical downlink shared channel (PDSCH) on the first timeslot), control the receiver to receive the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH (Charbit, para. 40: As the D2D session progresses, the device pair head receives resource allocation requests (e.g., requests to change the Tx/Rx switching point) from the other UE 102b within the device pair 102 (step 245) in a designated Tx timeslot in the current frame. Para 41: the resource allocation request can be signalled using piggyback information) based on the first control information (para 52: For timeslot configuration 705, the UE 101b has sent a piggyback relative request using a bit value of -1 to indicate the need for one less timeslot). 
Although Charbit discloses first control information including time resource information (para. 44), but Charbit does not appear to explicitly teach first control information including time and frequency resource information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel); and receiving the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH based on the first information, wherein the second control information includes a NDI (New Data Indicator) and a RV (redundancy version).
	However, Marinier teaches first control information including time and frequency resource information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel) (Marinier, para 81: The set of D2D data communications resources may include one or more of a set of PRBs, a set of subframes, a set of transmission patterns (e.g., in time, frequency or time and frequency), or a scheduling period duration. para 322:The WTRU may receive a D2D configuration by reading a configuration message received from another device, for example via a D2D communication using D2D PUSCH or via a control channel such as the PD2DSCH (the Physical D2D Synchronization Channel); and receiving the PSSCH piggybacked with second control information including control information related to decoding of the PSSCH based on the first information (According to BRI, Sidelink is defined as a special kind of communication mechanism between device and device without going through eNB or AP. There is no further limitations or other definition in the specification of the instant application. Having said that, Marinier, para. 322: discloses that the WTRU may receive a configuration message from another device via D2D communication (e.g. sidelink) using D2D PUSCH which is a physical sidelink shared channel. Moreover, paragraph 322 further discloses that such information is received via a control channel such as PD2DSCH (physical D2D synchronization channel) which is a physical sidelink control channel), wherein the second control information includes a NDI (New Data Indicator) and a RV (redundancy version) (Marinier, para. 127: which recites the control information includes a redundancy version, a retransmission sequence number, a new data indicator).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit with the teaching of Marinier to include time and frequency resource information into the first control information of Charbit as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 20120106517 A1) in view of Marinier et al. (US 20160183276 A1) and further in view of Wei (US 20160323923 A1).

Regarding claim 17, Charbit, as modified by Marinier, discloses all the subject matter of the method of claim 1 with the exception wherein the NDI and the RV are coded separately from data bits included in the data channel PSSCH.
are coded separately from data bits included in the data channel PSSCH (Wei, para. 46: Control information and data information may be transmitted separately or in a merged way in a case that the D2D communication is performed between the UE 200 and the UE 300. Further, para 48: The transmitting unit 212 is controlled by the control unit 211, and may be for transmitting control information to another UE via an uplink channel. Here, the control information may include at least one of data transmission format information and power control information. Furthermore, para 49: For example, the data transmission format information may include … new data indication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit, as modified by Marinier, with the teaching of Wei to include the following features such as the NDI and the RV are coded separately from data bits included in the data channel PSSCH as taught by Wei. The motivation for doing so would have been to raise efficiency of communication between D2D devices by designing reasonable control signaling, thereby improving data transmission performance.

14.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 20120106517 A1) in view of Marinier et al. (US 20160183276 A1) and further in view of Chen et al. (US 20160128082 A1).

Regarding claim 21, Charbit, as modified by Marinier, discloses all the subject matter of the method of claim 18 with exception wherein the number of transmissions is a multiple of 4.
However, in a similar field of endeavor, Chen discloses wherein the number of transmissions is a multiple of 4 (Chen, para. 113: Each HARQ process shall maintain a state variable CURRENTTXNB, which indicates the number of transmissions that have taken place for the MAC PDU currently in the buffer, and a state variable HARQ FEEDBACK, which indicates the HARQ feedback for the MAC PDU currently in the buffer. When the HARQ process is established, CURRENT TX NB shall be initialized to 0. The sequence of redundancy versions is 0, 2, 3,1. The variable CURRENT_IRV is an index into the sequence of redundancy versions. This variable is up-dated modulo 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit, as modified by Marinier, with the teaching of Chen to include the following features such as the number of transmissions is a multiple of 4 as taught by Chen. The motivation for doing so would have been to provide a method for handling multiple D2D grants for multiple sidelinks in decreasing order of priority.

15.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 20120106517 A1) in view of Marinier et al. (US 20160183276 A1) and further in view of Park et al. (US 20120057560 A1).

Regarding claim 22, Charbit, as modified by Marinier, discloses all the subject matter of the method of claim 1 with the exception further comprising: determining whether to perform joint decoding of a first MAC PDU and a second MAC PDU based on the reception of the first MAC PDU and the second MAC PDU on the PSSCH.
However, in a similar field of endeavor, Park discloses determining whether to perform joint decoding of a first MAC PDU and a second MAC PDU based on the reception of the first MAC PDU and the second MAC PDU on the PSSCH (Park, para. 73-75,146: having received at least first and second MAC PDUs, the UE performs decoding by combining the plurality of MAC PDUs transmitted by the plurality of HARQ entities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Charbit, as modified by Marinier, with the teaching of Park by using the above features such as performing joint decoding of a first MAC PDU and a second MAC PDU based on the reception of the first MAC PDU and the second MAC PDU on the PSSCH as taught by Park. The motivation for doing so would have been to increase the probability of successful data transmission and reception in a cell edge and especially increase the probability of important data transmission.

Allowable Subject Matter
16.	Claims 23, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466